Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-20-00285-CR

                                          IN RE Flanzo TOWNES

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

Delivered and Filed: August 5, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 29, 2020, relator filed a pro se petition for writ of mandamus complaining his

request for DNA testing has languished for over two years despite the trial court authorizing the

testing. Because this court concluded a serious question concerning the relief requested required

further consideration, we requested a response. See TEX. R. APP. P. 52.8(b).

           On July 7, 2020, the trial court conducted a hearing at which the State acknowledged the

testing had not been done, but informed the court that, as of July 1, 2020, the samples were with

the Department of Public Safety for testing. The trial court also appointed relator new counsel.

On July 14, 2020, the State filed a response to the petition for writ of mandamus in which it stated

relator would receive the testing results “as soon as possible.”


1
  This proceeding arises out of Cause No. 2009CR0764, styled State of Texas v. Flanzo LaFonte Townes, pending in
the 226th Judicial District Court, Bexar County, Texas. The Honorable Sid L. Harle signed the order at issue in this
proceeding.
                                                                                        04-20-00285-CR


       Although this court cannot grant relator’s request that we direct the trial court to release

the test results to him, we conclude relator has now received the relief he wants—to have the

testing done that should have been done years ago. We are confident the State and relator’s

attorney will ensure relator and all appropriate parties receive the test results on a timely basis.

       Because relator’s petition for writ of mandamus is now moot and he has appointed counsel,

the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                   PER CURIAM

Do not publish




                                                 -2-